DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
 	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Specification
The abstract of the disclosure is objected to because the term “the invention provides” is stated in line 1.  Correction is required.  See MPEP § 608.01(b).
Applicant is reminded of the proper language and format for an abstract of the disclosure.
The abstract should be in narrative form and generally limited to a single paragraph on a separate sheet within the range of 50 to 150 words in length. The abstract should describe the disclosure sufficiently to assist readers in deciding whether there is a need for consulting the full patent text for details.
The language should be clear and concise and should not repeat information given in the title. It should avoid using phrases which can be implied, such as, “The disclosure concerns,” “The disclosure defined by this invention,” “The disclosure describes,” etc.  In addition, the form and legal phraseology often used in patent claims, such as “means” and “said,” should be avoided.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1-15 is/are rejected under 35 U.S.C. 103 as being unpatentable over CN’646 (CN 104109646, English abstract cited by applicant) alone, or in the alternative, in view of CN’’579 (CN 102766579), Elshafie et al, or Sen (FOR/NPL docs cited by applicant).
  	With respect to claims 1-3, CN’646 discloses a method for reducing the viscosity of oil, wherein the method comprises contacting the oil with a composition that comprises a biosurfactant-producing yeast and/or one or more biosurfactants produced by the yeast. However, CN’646 fails to teach the yeast as claimed. CN’’579 teaches a yeast strain Pichia guilliermondii which is used for purifying treated oil field wastewater 

With respect to claim 4, the additional feature of claim 4 is not disclosed in CN’646. However, Elshafie et al discloses Starmerella (Candida) bombicola which is used to produce biosurfactants and its potential application to microbial enhanced oil recovery (see abstract; and page 7 in Elshafie et al). 

With respect to claim 5, the additional feature of claim 5 is not disclosed in CN’646. However, Sen discloses that microorganisms are introduced oil wells to produce a metabolic product including biosurfactants, such as Mannosylerythritolipids from Pseudozyma aphidis and Sophorolipids from Candida bombicola (see pages 152, 185 in Sen). In consideration of the fact that CN’646 and Sen are in the same technical field relating to microbial enhanced oil recovery, applying Pseudozyma aphidis of Sen to the viscosity reducing fungicide of CN’646 would not need any particular difficulty and the effect therefrom can be easily anticipated. Accordingly, claim 5 would have been obvious over CN’646 in view of Sen. 



With respect to claims 7-11, the additional feature(s) is not disclosed in CN’646. However, the feature is merely one of several straightforward possibilities that a person skilled in the art would add or select, in accordance with circumstances, without the exercise of inventive skill. 
The additional feature of claim 7 is not disclosed in CN’646. However, the feature is merely a matter of design option when the general knowledge in relevant field of the art is used.
The additional feature of claim 8 is not explicitly disclosed in CN’646, however the fact that the reference speaks of the method in a well, it is assumed the composition is injected in the well. 
The additional features of claim 9 and 10 are known from methods done in a well. 
The additional feature of claim 11 wherein the composition is produced on-site at a distance not more than 50 miles from the site at which it is used, is not explicitly stated, but would be considered a matter of design option when the general knowledge in relevant field of the art is used.


With respect to claim 13, CN’646 discloses a method for recovering oil from oil sands comprising applying a composition that comprises a biosurfactant-producing yeast and/or one or more biosurfactants produced by a microorganism to the oil sands; and piping out the oil. However, the reference fails to explicitly state allowing the oil to detach from the sands. Such a method is well known and considered an obvious expedient in oil well recovery. 

With respect to claims 12 and 14, the step of subjecting the oil to cavitation is well known and considered an obvious expedient in oil well recovery. 

With respect to claim 15, the additional feature of claim 15 is not disclosed in CN’646. However, Elshafie et al discloses that SLPs are produced by the yeast Candida bombicola (see page 10 in Elshafie et al). In consideration of the fact that CN’646 and Elshafie et al are in the same technical field relating to microbial enhanced oil recovery, applying Candida bombicola of Elshafie et al to the viscosity reducing fungicide of CN’646 would not need any particular difficulty and therefore would be considered obvious to one of ordinary skill in the art. 

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may 
Claims 1-15 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-5, 7-14, and 16 of U.S. Patent No. 10947444. Although the claims at issue are not identical, they are not patentably distinct from each other because the claims of the instant invention (claims 1-12) are broader in respects to not requiring the fermentation broth of the US patent claims. Claims 13-15 of the instant invention are similar in scope to the claims of the US patent and uses the terms “yeast” and “microorganism” interchangeably, while the US patent claims 13, 14, and 16 uses the term “yeast” alone. It would have been considered obvious to one of ordinary skill in the art to have provided both sets of claims within the same application in order to obtain broadened patent protection.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ZAKIYA W BATES whose telephone number is (571)272-7039. The examiner can normally be reached M-F 8:30am - 5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Doug Hutton can be reached on 5712724137. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ZAKIYA W BATES/Primary Examiner, Art Unit 3674                                                                                                                                                                                                        1/15/2022